Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
30, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 30, 2005. 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00297-CV
____________
 
IN RE COASTAL SALVADORAN POWER,
LTD., COASTAL NEJAPA, LTD., EL PASO CGP COMPANY, Successor in Interest to
Coastal States Gas Corporation and the Coastal Corporation, and
EL PASO CORPORATION, Successor in Interest to Coastal
States Gas Corporation and The Coastal Corporation, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 29, 2005, relators filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004-05); see also
Tex. R. App. P. 52.  In their petition, relators seek to have this
court compel the Honorable Ben Hardin, presiding judge of the 23rd District
Court of Brazoria County, to set aside his order denying their motion to compel
arbitration and require him to compel arbitration and stay the underlying
proceedings  in cause number
21815*BH02.  Relators also filed in this
court an emergency motion to stay all trial court proceedings pending a ruling
on their petition.  See Tex. R. App. P. 52.10.




Relators have not established that they are entitled to
mandamus relief.  Accordingly, we deny
relators= petition for writ of mandamus and
motion for emergency stay. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed March 30, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost.